I cannot concur in the opinion of this court. In my judgment it entirely ignores the spirit of the cases of Baltimore v.Keyser, 72 Md. 106; Konig v. Baltimore, 126 Md. 606, andKonig v. Baltimore, 128 Md. 465, in all of which it was held that, in the suit of a taxpayer, it is not necessary to allege or prove that the taxpayer would be injured pecuniarily, but that it was enough if a fund to which the complaining taxpayer contributed was being or about to be illegally spent. It certainly cannot be said that the taxpayer's money is not being illegally spent when it is used in a manner directly prohibited by statute. And this the bill expressly alleges. We are dealing only with a demurrer to the bill. *Page 596